 BROOKS FOUNDRY, INC.581Brooks Foundry,Inc.andRomes McMiller andJohn HunterandInternationalMolders and Al-liedWorkers ,Union,AFL-CIO.Cases7-CA-5577(1), 5577(2), and 5616June 30, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn March 17, 1967, Trial Examiner SamuelRoss issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom. and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.TheTrialExaminer further found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint. Thereafter,the General Counsel and Respondent filed excep-tions to the Decision and supporting briefs. IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the followingmodifications:The Trial Examiner found, and we agree, thatRespondent violated Section 8(a)(1) and (3) bydischargingemployeesRomesMcMiller andJohn Hunter for engaging in the union activity ofpresenting and processing a grievance. However,contrary to the Trial Examiner, we believe that theevidence requires the conclusion that when em-ployeesClevelandEdmond, Jake Jones, PaulNeeley, and L. C. Harris left work they were mak-ing common cause with, and concertedly protestingthe unlawful discharges of, McMiller and Hunter.Thus, the record reveals that when Respondent'sPresident Brooks fired Union Officials McMillerand Hunter while they were processing grievanceswith Vice President Torrey, an employee calledout, "If you're going to fire these men for nothing,you might just as well fire us all." This commentbrought about the hasty discharge of the employeeswhichRespondent subsequently reconsidered.Without processing the discharges, Foreman Gam-ble returned their timecards to the rack and told theemployees that, except for McMiller and Hunter,Respondent decided not to fire them, and that "hewanted them to go back to work, or either get theirtimecards and punch out and go home, or else hewould fire them." The four employees responded tothis instruction by punching out, waiting in the plantuntilMcMillerandHunter received theirpaychecks, and then all six taking showers and leav-ing the plant together. The following day the fouremployees returned to the plant for their paychecksand were told to leave because they were no longeremployed by Respondent. The unity of purpose ofthese employees and the cause therefor was furtherdemonstrated at a union meeting held subsequentto the discharges, when a majority of the employeesvoted to go on strike in protest of the discharge ofall six employees.2Because the dischargees -failed to give testimonythat their purpose in punching out on theirtimecards was to strike in protest of the unlawfuldischarges of their union leaders, the Trial Ex-aminer viewed their conduct as "ambiguous" andsusceptible to inferring a motive which would notbe protected. Therefore, he concluded that theGeneral Counsel did not prove the violation. How-ever, oral pronouncements of the subjective state ofmind are not the only means by which the purposefor particular conduct is ascertained. Actions oftenspeak louder than words. Thus, here it is clear thatimmediately upon the discharge of the union offi-cials the employees voiced their protest of such ac-tion directly to management by the statement "Ifyou're going to fire these men for nothing, youmight just as well fire us all," and that Respondentreacted to this protest as coming from the group.The sequence of events which followed leaves nodoubt but that the protest of Respondent's unlawfulaction was the reason for the choice of the four notto return to work. Respondent never relented in itsdecision or rescinded its terminations of McMillerand Hunter and there is nothing in the subsequentconduct of Edmond, Jones, Neeley, and Harriswhich would suggest that they had changed theirpurpose.Based on the circumstances herein, we concludethat a preponderance of the evidence establishesthat employees Cleveland Edmond, Jake Jones,Paul Neeley, and L. C. Harris were discharged byRespondent in violation of Section 8(a)(1) and (3)for protesting the unlawful discharge of employeesIThe Respondent's request for oral argument is hereby denied, as thesued. In view of the indication that the four were reinstated to their formerrecord, exceptions, and briefs adequately present the issues and positionspositions, it is necessary to include a remedy requiring that Respondentof the parties.make such an offer to them All other provisions of the Remedy are ap-2As noted in the Trial Examiner's Decision, Edmond, Jones, Neeley,plicable to all unlawfully discharged employees, and the Conclusion ofand Harris were subsequently returned to work and therefore no strike en-Law numbered 3 is similarly amended.166 NLRB No. 57308-926 0-70-38 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDRomesMcMiller and John Hunter.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Brooks Foundry, Inc.,Albion,Michigan, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, as hereinmodified:Add the following as paragraph 2(b) to the TrialExaminer's Recommended Order, the present para-graph 2(b) and those subsequent thereto being con-secutively relettered:"(b)Make whole Cleveland Edmond, Jake Jones,Paul Neeley, and L. C. Harris for any loss of paythey may have suffered as a result of the discrimina-tion against them, in the manner set forth by theBoard in F.W. Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB716."In the original paragraph 2(d) of the Trial Ex-aminer's Recommended Order substitute for thewords "Copies of said notice, to be furnished by theRegional Director for Region 7" the words "Copiesof said notice, on forms provided by the RegionalDirector for Region 7."Add the following as the fourth indented para-graph of the notice attached to the Trial Examiner'sDecision:WE WILL make whole Cleveland Edmond,Jake Jones, Paul Neeley, and L. C. Harris forany loss of pay they may have suffered as aresult of the discrimination against them.3Mastro Plastics Corporation v N L R B,350 U S. 70TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL Ross, Trial Examiner:Upon charges filed onMay 27, 1966, by Romes McMiller and John Hunter, andon July 5, 1966, by International Molders and AlliedWorkers Union,AFL-CIO,herein called the Union, theGeneral Counsel of the NationalLaborRelations Boardissued a consolidated complaint on August 19, 1966, al-leging that Brooks Foundry, Inc., herein called theRespondent or the Company,engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act by discharging two employees,Romes McMillerand John Hunter,for engaging in the union activities ofpresenting and processing a grievance,and four others'formaking"common cause" with,and protesting thedischarge of, McMiller and Hunter. The Respondent filedan answer which denies the substantive allegations of theICleveland Edmond, JakeJones,Paul Neeley, and L. C Harriscomplaint, and more specifically alleges that McMillerand Hunter were discharged for "gross insubordination"in refusing "to go back to work," and that the other fouremployees were not discharged, but "walked off the jobof their own free will."Pursuant to due notice, a hearing was held in Albion,Michigan, on October 12 and 13, 1966, before Trial Ex-aminer Samuel Ross Upon the entire record in the caseand my observation of the witnesses and their demeanor,and after due consideration of the briefs filed on behalf ofthe General Counsel and the Respondent, I make the fol-lowing:FINDINGS OF FACT1.COMMERCEThe Respondent, a Michigan corporation whose prin-cipal office and place of business is located in Albion,Michigan, is engaged in the operation of a grey castingiron foundry. During 1965, a representative period, theRespondent admittedly sold and shipped products valuedin excess of $1,000,000 from its foundry in Michigan tocustomers located outside the State of Michigan. Ac-cordingly, I find that the Respondent is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act11.THE LABOR ORGANIZATIONS INVOLVEDThe Unionand itsLocal 413 are, andat all timesmaterial have been,labor organizations within the mean-ing of Section2(5) of the Act.111.THE UNFAIR LABORPRACTICESA. BackgroundLocal 413 of the Charging Union is, and for manyyears has been, the collective-bargaining representativeof Respondent's employees at its Albion, Michigan,plant.On April 7, 1966, when the events in issue in thiscase occurred, employees Romes McMiller and JohnHunter were vice president and shop committeeman,respectively, of Local 413. There was then in effect a col-lective-bargaining agreement between Respondent andLocal 4132 which provided,inter aka,as follows:The Employer ... agrees to meet and deal withthe chosen representatives of the Union in handlingany matters affecting labor relations at the plant.This contract also contained the following grievanceprovisionsARTICLE IIIOPERATIVE CONDITIONSA. In the event of any grievance, complaint ordispute that may arise, the employee will first reportit to the foreman to whom he is directly responsible.2The agreement was executed on May 22, 1964, effective as of July 1,1964, for a term of 2 years BROOKS FOUNDRY, INC.583He shall be required to reply to the employee withinfour (4) hours.B. If no agreement is reached by the above statedparties the duly elected shop committee and themanagement shall meet and attempt to reach anagreement within three (3) days.C. Should the foregoing procedure fail to satisfac-torily adjust the grievance, it shall then be arbitratedby the management of the Company and an officer ofthe International Union and the Union Committee.A date for such arbitration shall be established withinfive (5) days after expiration of the time provided forin Section B of this Article.D. Pending settlement of any grievance it isagreed that any work, directly or indirectly involvedshall continue in a regular manner.E. It is agreed that any adjustments of a grievanceaffecting wages shall be retroactive to the date of fil-ing of the grievance with the Company.B.Paul Neeley's GrievanceEmployee Paul Neeley worked for Respondent as agrinder in the grinding department on the first shift. Hisrate of pay, according to his foreman, Henry Gamble,was $2.20 per hour. About 2 weeks before April 7,3Respondent initiated the payment of piecework rates foritsgrinders.Under the new piece rate system, grinderslikeNeeley received a specified sum for each castingwhich they completed, the amount of which varied ac-cording to the size of the casting and the difficulty in-volved in grinding it.4 After this change in the compensa-tion of grinders was initiated by Respondent, Neeley al-ways worked at piece rates.On April 6 about 2 p.m., Neeley commenced grindinga large casting known as a #450 hyster, for which thepiecework rate was $3.40. The time normally required forgrinding such a casting varied from one-half hour to Ihour, depending on the condition of the casting. Earlierthat day, Neeley had ground another such #450 castingand completed it in .46 of an hour, or about 28minutes.5About 2:15 p.m., Neeley notified Foreman Gamble thathe would be unable to finish the casting before quittingtime,6 and askedpermissionto set it aside for completionthe next day.7 Neeley also told Gamble that his "ride wasgetting ready to go home," and that therefore he could notstay over to complete the casting." Gamble replied thatNeeley would either "take the time and stay there andfinish it or [he] wouldn't get paid for it." Faced with theprospect of being stranded without a ride home, Neeleydid not stay over beyond the regular quitting time. Whenhe left, the casting on which he was working admittedlywas three-quarters completed.The next day (April 7), Neeley found the casting onwhich he had worked the day before still unfinished onthe tracks outside his grinding booth. He asked Gambleto let him finish the casting so that he could be paid thepiece rate for it, but Gamble refused. Neeley then com-plainedaboutGamble's action to Union StewardDeWayne Loveless, Union Committeeman John Hunter,and Union Vice President Romes McMiller. Accom-panied by Neeley, these union officials sought out Gam-ble and attempted to persuade him to let Neeley finish thecasting.However, Gamble persisted in his refusal, andfinally suggested that "if you [the union representatives]want to argue any more, write up a grievance." Loveless,Hunter, and McMiller then decided to present a writtengrievance to Respondent to protest Gamble's action.C. The Work Stoppage and the Events Which FollowedAbout 8:55 a.m., McMiller, Hunter, Union Commit-teeman Willie Hollie, and Neeley went to the showerroom to write up the grievance.' While the grievance wasbeing prepared, a regular 10-minute work break ensuedat 9 a. m.During the work break, a number of Respondent'sother grinders came into the shower room and, withinearshotof the union representatives and Neeley,discussed among themselves Gamble's action in respecttoNeeley, their dissatisfaction therewith, and the possi-bility that Gamble might take the same action in respectto their work. These other grinders then decided that theywould not return to work until Respondent agreed to payNeeley for the casting. There is no evidence either thatHunter or McMiller participated in this discussion by theother grinders in the shower room, or that they induced orencouraged the griders to engage in a work stoppage.At 9:10 a.m. when the break period ended, the othergrinders left the shower room, but Hunter, McMiller,Hollie, and Neeley remained behind and completed thepreparationand signingof the grievance. About 9:15a.m., they went back to the grinding department wherethey observed that many of the grinders were not work-ing,but instead were standing around outside theirbooths, and some were "picking at their work" and pre-tending to be working. Vice President Edwin Torrey wassummonedfrom the office, and McMiller handed Torreythe written grievance.A conversation thenensuedfor about 5 minutesbetween Vice President Torrey and the union representa-tives before Respondent President Ralph Brooks arrivedat the scene. Shortly after Brooks' arrival in the grindingdepartment, he ordered the discharge of Union Vice Pres-identMcMiller, Union Committeeman Hunter, and allthe nonworking grinders. A short time later, the decisionto discharge these employees was rescinded as to all ex-cept McMiller and Hunter. There is considerable conflictand inconsistency in the testimony regarding what wassaid and by whom both before Brooks came to the grind-ing department and thereafter. These conflicts and incon-sistencieswere not limited to differences between the3All dateshereafter refer to 1966 unless otherwise noted4Gamble,the only witness who testified regarding the manner in whichpay was computed under the new system,testified that grinders some-times were paid by the hour instead of by the piece,but his testimony re-garding whenthe hourlyrate was utilized was most confusing and, in somerespects,self-contradictory.As best I understand his testimony,the gnn-ders apparently received pay on an hourly basis when their total produc-tion at piece rates amounted to less than what they would have earned attheir hourly rate.5See Neeley's timecard for April 6, Trial Examiner's Exh 1.6The first shift,on which Neeley worked,commences at 6 a.m. andends at 2:30 p in Work actually stops 5 minutes before quitting time sothat employees may wash up7Unless such permission was granted and the second shift notified, thecasting might have been completed by a second- shift grinder.8Neeley lived in Jackson, Michigan, which is about 30 miles from theRespondent's plant in Albion,and he rode to and from work in the au-tomobile of a fellow employee.9Loveless did not accompany them. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony presented by the General Counsel and by theRespondent, but included also some differences betweenthe testimony of witnesses for each side. The task of at-tempting to resolve the credibility issues, and of recon-structing from the testimony just what was said andhappened, is not an easy one. However,"after comparingthe testimony of the witnesses and weighing their relativereliability (from my observance of their demeanor at thehearing as well as from consideration of their testimonyas a whole), it is my best judgment and I find that conver-sations and events substantially as follows took place:10When Vice President Torrey received the grievancefrom Union Vice President McMiller, he stated that heknew that the grievance referred to Paul Neeley's workon the #450 hyster casting, that Vice President RichardRabakonll was not in the shop, and that when Rabakonreturned later that day, he would take up the grievancewith him. Torrey also stated that "he believed that theywould pay Paul Neeley for his piecework [on] the hysterhe had worked on" (testimony of Hunter, Neeley, andJones). Union Steward Loveless then asked the grinderswhether this disposition of the grievance was "all right"with them, and they replied in the affirmative (testimonyof Loveless). Jerry Williams, one of the grinders, thenasked Torrey when the Respondent expected to pay themen the quarter annual profit-sharing bonus generallypaid at that time, and whether the grinders would be paidtheir wages that day (Thursday) instead of the next day,the regular payday, which also was Good Friday. Inrespect to the regular payday, Torrey replied thatRespondent was short of help in the office, but that hewas sure that "he could get the men paid that afternoon"(testimony of Hunter, McMiller, Loveless, and Neeley).At this juncture, President Brooks arrived at the scene.Prior to Brooks' arrival, Torrey neither asked nor orderedthe grinders to return to work (testimony of Hunter, Mc-Miller, Neeley, Jones, Edmond, and Hollie).12Just as Torrey concluded telling the employees thatthey probably would get their pay that day, PresidentBrooks, who uncontrovertedly is hot tempered, arrivedat the scene and angrily asked Torrey what was going on.Torrey replied that the "committee was presenting himwith a grievance on a piecework, they weren't gettingpaid for it" (testimony of Brooks).13 Brooks then in-structed Torrey to get the grinders back to work or theywould be fired, but before Torrey could comply, Brookshimself ordered the men in a loud voice to go back towork or be fired (testimony of Hollie, Jones, and Gam-ble).Union Vice President McMiller thereupon walkedover to Brooks "to explain why the men were there"(testimony of McMiller), but before McMiller could sayanything, Brooks said to him, "You go back-make themens [sic] go back to work, or I'll fire you all." McMillerreplied, "I can't make the mens [sic] go back to work"(testimony of Hollie and Gamble).14 Thereupon BrookstoldMcMiller that he was fired. Hunter then startedtoward Brooks and called out his name, and Brooks,pointing to Hunter, told him that he also was fired(testimony of Hunter, McMiller, Hollie, Neeley, and Ed-mond). One of the grinders (unidentified) then yelled, "Ifyou're going to fire these men for nothing, you might justas well fire us all" (testimony of Hunter). Brooks shoutedback that all the grinders were fired (testimony of Hunter,Neeley, and Loveless), and he instructed Gamble toremove their timecards from the card rack, at the sametime saying that he would "get McMiller's and Hunter's"(testimony of Hunter, Edmond, and Gamble).Brooks, Gamble, and Torrey then proceeded towardthe timeclock and the office, followed closely by Hunter,McMiller, Loveless, Neeley, and 15 to 20 other grinders.Hunter, who was right behind Brooks, again called toBrooks by name, and Brooks turned around and said, "Isaid you're fired." Hunter replied, "So, I'm fired, I don'tgive a damn." Brooks then threw a punch at Hunterwhich grazed his forehead and almost tore off his goggles.Before anything more could happen, one of the grinders"grabbed" and restrained Brooks, and another didlikewise to Hunter. Then, at the suggestion of Loveless,Brooks and Torrey went into the office (testimony ofHunter, Hollie, and Loveless).Pursuant to Brooks' instruction, Gamble removed fromthe time rack the cards of all the grinders (about 15 to 20)whom he "recognized [as] standing there," as well asHunter's and McMiller's (testimony of Gamble). He thenalso went into the office where he remained for about 45minutes.While Gamble and the Respondent's officerswere in the office, the grinders waited at the timeclock fortheir final paychecks. Inside the office, Brooks causedchecks to be made out for Hunter and McMiller, andeventually instructed Gamble to "take the cards back outthere to the mens [sic], and tell them if they go back towork they're not fired" (testimony of Gamble). Admit-tedly, this offer did not apply to either Hunter or Mc-Miller.When Gamble came out of the office after 45 minutes,he had a batch of timecards in his hands, and he told thewaiting grinders that, except for Hunter and McMiller,Respondent "had decided not to fire them; that he wasgoing to put the time cards back in the rack, and [that] hewanted them to go back to work, or either get their timecards and punch out and go home, or else he would firethem" (testimony of Hunter, Neeley, Edmond, McMiller,and Hollie). Gamble then put the grinders' timecards (ex-cept Hunter's and McMiller's) back into the rack andmost of them returned to work (testimony of Hunter andGamble).10To the extent that any witness,including those upon whosetestimony these findings are based,also testified inconsistently or contra-ry to any finding,his testimony in the latter respect is not credited. AsChief Judge Learned Hand aptly saidinN.L.R.B v. Universal CameraCorporation,179 F.2d 749,754 (C A. 2),reversed on other grounds 340U.S. 474.It is no reason for refusing to accept everything that a witness says,because you do not believe all of it; nothing is more common in allkinds ofjudicial decisions than to believe some and not all31Vice Presidents Torrey and Rabakon are sons-in-law of RespondentPresident Ralph Brooks12Loveless,a witness for the General Counsel,first testified that Tor-rey did not tell the men to return to work,but he later contradicted thistestimony when he again was asked the same question by Respondent'scounsel.Loveless' testimony was that of an employee who quite ap-parently was trying to avoid antagonizing the Respondent while at thesame time attempting to assist the Charging Parties.Ido not credit hislater testimony in this regard.11On later cross-examination,Brooks testified,contrary to the above,that he could not recall whether Torrey told him what the grievance wasabout, and that he "knew nothing" about the nature of the grievance whenhe later fired McMiller and Hunter.I do not credit this later testimony14Contraryto this finding,Vice President Torrey testified that Mc-Miller replied,"I'm sorry.We're not going back," but on cross-examina-tion, Torreytestified that he "didn't hear what he [McMiller]said." I donot creditTorrey's initial testimony in this regard. BROOKS FOUNDRY,INC.585Brooks first testified that his reason for not giving Mc-Miller and Hunter the same option (of returning to work)was that they had refused not only to comply with hisrequest that they order the othergrindersto go back towork, but also his order that they personally return towork. On cross-examination, however, when Brooks' at-tention was directed to the fact that the other grindersalso had refused to comply with Brooks' order to returnto work, he admitted that his disparate treatment of Mc-Miller and Hunter was motivated by the fact that theywere members of the union committee, "they were offi-cials of the Union," they had presented a grievance, and"it was their duty to uphold our contract and negotiate anygrievance through the proper manner." Brooks also finallyadmitted that Hunter and McMiller remained discharged"because they were the leaders," and because he felt theywere "responsible" for the work stoppage. 15When Gamble put the timecards back in the rack, fourof the grinders, Paul Neeley, Cleveland Edmond, JakeJones, and L. C. Harris, punched out,16 waited in theplantuntilMcMiller andHunter received theirpaychecks, and then all took showers, left the planttogether, and went home. On the following morning(Good Friday), these four grinders returned to the plantfor their paychecks and were told to leave because theywere no longer employed by Respondent.About 3 or 4 weeks later, as a result of a private settle-ment between Respondent and the Union, Neeley, Ed-mond, Jones, and Harris (but not McMiller or Hunter)were reinstated by Respondent without backpay. Theprecise terms of this settlement, and the means by whichitwas effected, are not disclosed by the record.D. Analysisof theRecord andConcludingFindings1.The issue of whether the language of the collective-bargaining agreement constitutes a no-strike clauseAs noted above,the collective-bargaining agreementbetween Respondent and Local 413 of the Union con-tains provisions for the processing of grievances. Underthe heading"ArticleIII,Operative Conditions,"subpara-graph D of the agreement provides:Pending settlement of any grievance it is agreedthat any work, directly or indirectly involved shallcontinue in a regular mannerThe GeneralCounsel contends that this provision is"vague and ambiguous,"and that it does not constitute ano-strike clause as that term is generally understood.The Respondent,on the other hand,contends that thecontract is "clear and unambiguous,"and that by itsterms"the union agreed to limit its statutory rights [tostrike] ... until after the grievance procedure providedin the contract had been exhausted."Iregard the Respondent's contention in this regard asmeritorious. Granting that a broader and more limitingno-strike provision could have been written by theparties, the meaning of the clause as written is plain, anditclearly proscribed any interruption or stoppage of thework which was "directly or indirectly involved" in thegrievance presented by the Union to the Respondent.The grievance in the instant case involved the refusalby Respondent to pay Neeley, a grinder, a piecework ratefor his work on a casting. Albeit of short duration and (ashereinafter found) later condoned by Respondent, theApril 7work stoppage by the grinders pending thedisposition of this grievance clearly was a refusal to "con-tinue in a regular manner" work which was "directly orindirectly involved," and therefore was in violation of thecontract between the Union and Respondent.2.Conclusions in respect to the discharge of McMillerand HunterThe complaint in this case alleges that McMiller andHunter were fired by Respondent for engagingin union,or protected concerted, activities. In respect to this al-legation, the uncontroverted record discloses and I havefound that,on the morningof April 7, Hunter and Mc-Miller, as officials of Local 413 of the Union, presentedtoVice President Torrey a grievance which protestedForeman Gamble's refusal to pay Neeley for the grindingwork which he had performed on a casting. Nothing in thecollective-bargainingagreement between Respondentand Local 413 prohibited McMiller and Hunter frompresenting the grievance during working hours, and indoing so, McMiller and Hunter engaged in a protectedunion and concerted activity.The Respondent concedes in its brief that McMillerand Hunter had the right "to take up" Neeley's grievancewith management, "and in so doing to be protected underthe law." However, it contends that the protected activityofMcMiller and Hunter "ceased" before they weredischarged, and that their dismissal was lawful under thecollective-bargaining contract because they refused "togo back to work and put an end to their role, at least, inthe illegal work-stoppage . . . and an end to the workstoppage of the rest [of the grinders]." For the reasonshereinafter stated, I reject these contentions of Respon-dent.In respect to the Respondent's contention that the pro-tected activity of McMiller and Hunter ceased beforethey were summarily discharged, I have found abovethat: (a) Until the intervention of President Brooks, Mc-Miller and Hunter were engaged in the peaceful and am-icable presentation of Neeley's grievance to Vice Pre-sidentTorrey. (b) Although the Respondent'sothergrinders were then supposed to be, but were not, working,Torrey did not order them to return to work. (c) Insteadhe explained that the grievance would be processed,probably favorably to Neeley, assoonas Vice PresidentRabakon returned to the plant. (d) This promised speedy'sPresident Brooks and Vice President Torrey testified that Gamblewas instructedto "bull" only thetimecards of McMiller and Hunter, andthat Gamble drought only their two timecards into the office However,contrary to Brooks and Torrey, Gamble testified that he was instructed byBrooks to pull the cards of all the grinders who were not working "to dockthem for the time they stand around here,"that he complied with those in-structions, and that he brought into the office the timecards of about 15 to20 grinders In addition, Brooks, Torrey, and Gamble all testified that be-fore they went into the office,Brooks had told only McMiller and Hunter,and not any of the other ganders, that they were fired However, in thelight of Gamble's testimony that he was instructed by Brooks in the officeto "take the cards back out there to the mens [sic], and tell themif they gohack to work they're not fired,"it is quite obvious that all of the grindershad been told that they were fired, as the employees credibly testified[Emphasis supplied ] Because of these and other contradictions,I regardBrooks, Torrey, and Gamble as generally unreliable witnesses16Vice President Rabakon credibly testified that Edmond, Jones, andHams punched out at 9 58 or 9:59 a.m Neeley's timecard shows that hepunched out at 10 15 a in. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisposition of Neeley's grievance was acceptable to thegrinders. (e) However, before the grinders returned towork, one of them asked Torrey when they would receivetheir bonus and whether they would get their regular paythat day instead of the following day, a holiday. (f) Tor-rey, in reply, assured the grinders that every effort wasbeing made to pay them that day.Undoubtedly the entire matter would have ended am-icably then and there if President Brooks had not then ar-rived at the scene, angrily threatened to fire all the em-ployees if they did not return to work, and then, withoutaffording McMiller and Hunter an opportunity to explain"why the men were there," ordered their discharge.Under all the circumstances, I find, contrary to Respon-dent's contention, that the protected union and concertedactivity in which McMiller and Hunter were engageduntil the moment of Brooks' arrival did not abruptly"cease" with his provocative intervention, and that it alsoincluded a protected right, denied them by Brooks, to ex-plain what was transpiring.We come then to the Respondent's contention that thedischarge of McMiller and Hunter was lawful under thecollective-bargaining contract because they refused "togo back to work and put an end to their role, at least, inthe illegal work stoppage . . . and end to the work stop-page of the rest [of the grinders]." In regard to this con-tention,Ihave found above that: (a) When Brooks ar-rived,McMiller and Hunter, unlike the other grinders,were not engaged in a work stoppage, but in a lawful pro-tected union and concerted activity." (b) Brooks was im-mediately advised by Vice President Torrey that agrievance had just been presented to him, but henevertheless, angrily, and in a loud tone, ordered all theemployees, including McMiller and Hunter, to return towork at once or be fired. (c) When the stunned employeesdid not immediately comply, Brooks ordered McMiller(who futilely was attempting to explain to him what hadtranspired) to "make the men" go back to work or they allwould be discharged. (d) McMiller replied that he couldnot force the men to return to work. Brooks then in rapidsuccession first told McMiller, then Hunter, and finallyall the grinders that they were fired. (e) The 15 to 20 em-ployees thus fired waited near the timeclock for 45minutes for their final paychecks. (f) At the conclusion ofthiswaitingperiod, theRespondent rescinded itsdischarge of all the employees (except McMiller andHunter) and gave them the option of returning to work,punching out and going home, or being fired. (g) Thedischarge of McMiller and Hunter was not rescinded, andthey were not given the same option as the other em-ployees, for the admitted reason that Brooks believedthem to be the "leaders" and "responsible" for the workstoppage, and because Brooks regarded it as their duty,"as officials of the Union," to "uphold the contract" andorder a termination of the work stoppage.Viewed in the light of these findings, the contention ofthe Respondentin sumappears to be that it had a lawfulright to discharge McMiller and Hunter, not only becauseof their alleged participation in the unprotected workstoppage of April 7, but also because they were the':Foreman Gamble admitted on cross-examination that McMiller andHunter were "trying to" resolve "the interruption and disturbance createdby the other men in the department."'"N L.R B. v. Sands Manufacturing Co,306 U.S 332, 343;N L R B.v.Rockaway News Supply Company, Inc.,345 U.S 71, 80;AmericanGilsonite Company,121 NLRB 1514, 1515"'N L R.B v Wallick and Schwalm Company,198 F.2d 477, 484"leaders" and "responsible" therefor, and because, underthe union contract, they had an obligation as union offi-cials to order its termination.The legal principles applicable to these contentions arewell established. Employees who participate in a workstoppage in violation of a no-strike provision of a collec-tive-bargaining agreement, thereby engage in an activity,unprotected by the Act, for which they may lawfully bedischarged by their employer.'' Such employees do not,however, automatically lose their status as employees, foran employer, by permitting them to return to work, maycondone their unprotected conduct and waive his right todischarge them.19 The Supreme Court has also held:20.Section 8(a)(1) [of the Act] is violated if it isshown that the discharged employee was at the timeengaged in a protected activity, that the employerknew it was such, that the basis of the discharge wasan alleged act of misconduct in the course of that ac-tivity, and that the employee was not, in fact, guiltyof that misconduct.Viewed in the light of the foregoing principles andfindings, it is quite evident that at the time of theirdischarge,McMiller and Hunter were engaged in thepresentation of a grievance on behalf of a fellow em-ployee, that this was a union and concerted activity pro-tected by the Act, that the Respondent, through Vice Pre-sident Torrey and President Brooks, knew of their par-ticipation in that activity, and that the basis of theirdischarge was their alleged misconduct of participating in,and in being the leaders of, the unprotected work stop-page of the other grinders, and their failure to order itstermination. The Respondent clearly condoned mere par-ticipation in the unprotected work stoppage, since itrescinded the discharge of all the other grinders who en-gaged therein .L1 There is, moreover, no evidence that Mc-Miller or Hunter either participated in, instigated, were"responsible" for, or were "the leaders" of the work stop-page.Finally,thecollective-bargainingagreementbetween Respondent and the Union contains no provi-sions which, reasonably interpreted, created any obliga-tion on the part of McMiller and Hunter, as union offi-cials, to order the nonworking grinders to terminate theirwork stoppage. Their failure to do so did not subject themto discipline "arising solely out of their union stewardshipas distinguished from their conduct as an employee."22Accordingly, I conclude that by discharging McMillerand Hunter for engaging in a union and concerted activityprotected by the Act, because of alleged misconduct inthe course of that activity of which they were not, in fact,guilty, the Respondent engaged in unfair labor practiceswithin the meaning of both Section 8(a)(1) and (3) of theAct .2.13.Conclusions in respect to the discharge of ClevelandEdmond, Paul Neeley, Jake Jones, and L. C. HarrisAs found above, out of the 15 to 20 grinders who par-ticipated in the work stoppage on April 7, only Jones,(C A. 3)211N L R B v.Burnup and Sims, Inc,379 U.S 21,2321N L R B v Wallic k& Schwalm Co,supra.ll Pontiac Motors Division,General Motors Coip,132 NLRB 413,415, cf.Aetna Bearing Company, etc,152 NLRB 845, 85021N L R.B v Burnup and Sims, Inc, supra. BROOKS FOUNDRY,INC.587Neeley, Edmond,and Harris punched out and went homewhen all the grinders were told by Foreman Gamble thatthe Respondent had decided not to fire them,and thatthey could either go back to work,punch out and gohome, or be fired. All of the rest went back to work. Onthe following day, when these four employees returned tothe plant for their paychecks,they were told to leavebecause they were no longer employed by Respondent.24The complaint alleges and General Counsel contendsthat when these four employees punched out and wenthome in response to Foreman Gamble's ultimatum, theyin effect engaged in a strike to protest the Respondent'sunlawful discharge of McMiller and Hunter,that such astrike was a protected activity which had not been waivedby the no-strike clause in the collective-bargaining con-trart, and that, therefore,the termination of their employ-ment by Respondent for engaging in such strike was anunfair labor practice within the meaning of the Act.25Only three of the four named employees testified in thisproceeding,and none of them, nor any other witness,gave testimony that the purpose of these four employees,or any of them,in punching out and going home waseither to engage in a strike,to make common cause withMcMiller and Hunter,or to protest their unlawfuldischarge.There is, in fact,no testimony in the recordthat these four employees intended by punching out andgoing home to go on strike for any purpose.Obviously,the possibility exists that Neeley, Edmond,Jones, and Harris intended by their conduct in punchingout and going home with McMiller and Hunter to go onstrike to protest the unlawful discharge of the latter.However, the conduct of these four employees at bestwas ambiguous and is also capable of other inferences;e.g., they did not fully comprehend the alternatives of-fered to them by Foreman Gamble,their departure wasmotivated by Neeley's grievance which had not yet beenfully resolved,or they intended to quit their jobs becauseofMcMiller'sand Hunter's discharge. None of theselatter possible inferences supports the General Counsel'stheory of violation in respect to these four employees.In this case,as in every case,the burden was on theGeneral Counsel to prove the violation of the Act by apreponderance of the evidence.26 In view of the foregoingconsiderations,I find that the General Counsel has failedto establish by a preponderance of the evidence thateither Neeley, Edmond, Jones, or Harris was dischargedby Respondent for engaging in a strike to protest theunlawful discharge of McMiller and Hunter,and I willtherefore recommend that the complaint in this respectbe dismissed.to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,Iwill recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having further found that the Respondent dis-criminated against Romes McMiller and John Hunter byterminating their employment on April 7, 1966, and bythereafter refusing to reinstate them,because they en-gaged in union and concerted activities protected by theAct, I will recommend that the Respondent be ordered tooffer them immediate and full reinstatement to theirformer or substantially equivalent positions,withoutprejudice to their seniority and other rights and privileges,and make them whole for any loss of earnings they mayhave suffered by reason of the discrimination by the pay-ment to each of them of a sum of money equal to theamount he normally would have earned as wages from thedate of his discharge to the date of his reinstatement, lesshis net earnings during said period,with backpay com-puted on a quarterly basis in the manner established bythe Board. L7Iwillalso recommend that the Respondent makeavailable to the Board or its agents,upon request, allpayroll and other records necessary to facilitate the deter-mination of the amounts due under this recommendedremedy.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Brooks Foundry, Inc., is an employer engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.2.InternationalMolders and Allied Workers Union,AFL-CIO,and its Local 413, are labor organizationswithin the meaning of Section2(5) of the Act.3.By discriminating against Romes McMiller andJohn Hunter by terminating their employment and refus-ing to reinstate them because they engaged in union andconcerted activities protectedby the Act,the Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.4.The unfair labor practices enumerated above areunfair labor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.IV.THEEFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above,occurring in connection with the operations oftheRespondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among the several States, and tend to lead2'As previouslynoted,these four employees were reinstated withoutbackpay about 3 or 4 weekslater pursuant to a private settlement betweenRespondentand the Union1n support ofthis contention, the GeneralCounsel cites and relies onMastro Plastics Corporation v. N L.R B.,350 U S. 70, andFoid MotorCompany,131 NLRB 1462.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase,Irecommend that the Respondent,BrooksFoundry, Inc., its officers,agents, successors,and as-signs, shall:1.Cease and desist from:21Glen Raven Knitting Mills, inc.,101NLRB 239,240,FalstaffBrewing Corp,128 N LRB 294, fin 2.27F W Woolworth Company,90 NLRB 289 Backpay shall includethe payment of interest at the rate of 6 percent per annum to be computedin the manner set forth inIsis Plumbing&HeatingCo ,138 N LRB 716. 588DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Discouraging membership in, and activities on be-half of, International Molders and Allied Workers Union,AFL-CIO, its Local 413, or in other concerted activitiesprotected by Section 7 of the Act, by discharging, orrefusing to reinstate, any employee, or in any othermanner discriminating in regard to hire or tenure of em-ployment or any term or condition of employment.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to join or assist International Molders and AlliedWorkers Union, AFL-CIO, its Local 413, or any otherlabor organization, and to engage in other concerted ac-tivities for the purposes of collective bargaining or othermutual aid or protection, and to refrain from any and allsuch activities, except to the extent that such rights maybe affected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized by Section 8(a)(3) of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Offer Romes McMiller and John Hunter im-mediate and full reinstatement to their former or substan-tiallyequivalent positions, without prejudice to theirseniority or other rights and privileges previously en-joyed, and make them whole for any loss of pay they mayhave suffered as a result of the discrimination againstthem in the manner provided in the section of this Deci-sionentitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords as set forth in the section of this Decision entitled"The Remedy."(c)NotifyRomes McMiller and John Hunter ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.(d)Post at its plant in Albion, Michigan, copies of theattached notice marked "Appendix."28 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 7, after being duly signed by Respondent, shall beposted by Respondent immediately upon receipt thereof,and be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 7, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith .2928 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."2' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respon-dent has taken to comply herewith "IALSORECOMMEND that the complaint be dismissed in-sofar as it alleges that the Respondent violatedthe Act byconduct other than that found to be violative in this Deci-sion.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership in, or activi-ties on behalf of, International Molders and AlliedWorkers Union, AFL-CIO, its Local 413, or anyother labor organization, or in other concerted activi-ties protected by Section 7 of the Act, by discharg-ing, or refusing to reinstate, any of our employees, orin any other manner discriminating against our em-ployees in regard to their hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in the ex-ercise of their right to join or assist InternationalMolders and Allied Workers Union, AFL-CIO, itsLocal 413, or any other labor organization, and to en-gage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, and to refrain from any and all such activities,except to the extent that such rights may be affectedby an agreement requiring membership in a labor or-ganizationasa condition of employment, asauthorized by Section 8(a)(3) of the Act.WE WILL offer to Romes McMiller and JohnHunter immediate and full reinstatement to theirformer or substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges, and make them whole for any loss ofearnings they may have suffered as a result of the dis-crimination against them.WE WILL notify Romes McMiller and John Hunterifpresently serving in the Armed Forces of theUnited States of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.BROOKS FOUNDRY, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan48226, Telephone 226-3200.